 
Exhibit 10.79
 
Agreement No.: 2010 Nian Shui Ban Zi No. No.0004     
 
Commodity Financing Agreement
 
Important Prompt: the Agreement is legally made and entered into on an equal and
free will basis and through friendly consultation of two parties, which
represents their genuine declarations of intention. To safeguard Party B’s
lawful rights and interests, Party A hereby draws Party B’s full attention to
the whole terms and conditions stipulating the rights and obligations of two
parties, especially to the content of highlighted parts.
 

--------------------------------------------------------------------------------


 
Party A (Lender/Pledgee): Anyang Shuiye Branch of Industrial and Commercial Bank
of China
 
Domicile (Address): Fuyan Road, Shuiye Town, Anyang County
 
Head of the Bank: Xiaohua LIU
 
Party B (Borrower/Pledgor): Henan Shuncheng Group Coal Coke Co., Ltd
 
Domicile (Address): South Gongye Road, Tongye Town, Anyang County
 
Legal Representative: Xinshun WANG
 
Party B files a loan application to Party A based on the usage stipulated in
Article 1.1 of the Agreement. To ensure the performance of its obligations under
the Agreement, Party B is willing to provide the guaranty of pledge as well as
other guarantees. On the basis of equality and through consultation, the
Agreement is hereby made and entered into by two parties who shall abide by it
jointly.
 
Article 1   The Purpose of the loan, amount and term
 
1.1           The loan under the Agreement is intended for the usage of
purchasing raw materials. Without Party A's written consent, Party B shall not
misappropriate or divert the loan.
 
1.2           The currency and amount of the loan under the Agreement is RMB
36,000,000.00 (Amount in words: RMB Thirty-six Million Yuan only) (In case there
is any discrepancy between the amount in figures and the amount in words, the
amount in words shall prevail).
 
1.3           The term of the loan under the Agreement is six months, starting
from the first withdrawal date.
 
1.4           The actual withdrawal dates and repayment dates shall be subject
to the loan notes, which shall be an integral part of the Agreement and have the
same legal effect with the Agreement.
 

--------------------------------------------------------------------------------


 
Article 2   Interest Rates and Interests
 
2.1         If the currency of the loan under the Agreement is RMB, the interest
rate shall be determined by:
 
2.1.1
Adding the floating range to the benchmark interest rate of the withdrawal date.
Thereinto, the benchmark interest rate is the corresponding RMB loan interest
rate of People’s Bank of China with the same period and grade as the term of the
loan stipulated in Article 1.3 of the Agreement; the floating range is10%.

 
2.1.2
In case that the benchmark interest rate is adjusted after Party B’s
withdrawal,item (C) in the following shall be adopted:

 
A.  The rate shall be adjusted every __/__ (3/6) month/months,   which is
referred to as “a floating period”. The date of determining the interest rate of
the first floating period shall be the actual withdrawal date, and the date of
determining the interest rate of the second floating period shall be the
corresponding date following a full floating period after the withdrawal date,
and so forth. If there is no corresponding date to the withdrawal date in the
adjusting month, then the last date of the adjusting month shall be deemed as
the corresponding date.
 
The corresponding date to the withdrawal date is the corresponding date
following a full floating period after the withdrawal date. For example, if the
withdrawal date is May 9, XXX Year, then, the corresponding date for the second
floating period is August 9, XXX Year in case of a 3-month period and November
9, XXX Year in case of a 6-month period.
 
B. On each June 21st and December 21st after the withdrawal date, the interest
rate will be adjusted according to the effective benchmark interest rate and the
floating range stipulated in Article 2.
 
C. The interest rate of the loan will not be adjusted within the whole term of
the Agreement.
 
2.1.3 Others: ______/___________.
 
2.2         If the loan under the Agreement is a foreign exchange, the interest
rate will be calculated through:
 

--------------------------------------------------------------------------------


 
A.
Fixed Annual Rate of   /  ;

 
B.
LIBOR of ___/___months plus __/__BP (Base Point) of the margin with a floating
period of ____/__ months. LIBOR refers to the inter-bank offered rate of the
loan currency under the Agreement as shown in the “LIBO=” page of REUTRES
financial telecommunication terminal two banking days prior to each interest
period (11:00 am, London time). The first interest period is from Party B’s
actual withdrawal date to the first interest settlement date; the last interest
period is from the date following the end of the previous interest period to the
final repayment date; and other interest periods are from the date following the
end of the previous interest period to the next interest settlement date.

 
2.3           In case that Party B fails to repay the loan on due date, the
above-mentioned method of determining the interest rate shall still apply to the
overdue amount.
 
2.4           In case that People’s Bank of China adjusts the method of
determining the loan interest rate, the relevant regulations of People’s Bank of
China shall be followed.
 
2.5           After grant of the loan, the interest shall be calculated per day
and settled per ___/___ (Month/Quarter/Half a year). The daily interest rate =
the annual interest rate/360. When the loan becomes due, the interest shall be
paid in the form of matching the principal. For monthly settlement, the 20th day
of each month is the interest settlement date; for quarterly settlement, the
20th day in the last month of each quarter (i.e., March, June, September and
December) is the interest settlement date; and for semi-annual settlement, June
20th and December 20th of each year are the interest settlement dates.
 
Article 3   The Guaranty of Pledge
 
3.1           Party B, of its own free will, provides the guaranty of pledge for
its performance of the obligations under the Agreement.
 
3.2           The guaranteed Principal Credit is   /   (currency and in capital,
hereinafter referred to as the “Principal”) which equals to the balance between
the financing amount hereunder and the deposit amount paid by the Party B.
 

--------------------------------------------------------------------------------


 
3.3         The scope of the guaranty of pledge covers principal, interest,
interest penalties, compound interest, liquidated damages, damage awards, the
storage charges, the expense for the realization of the pledge and any other
expenses associated with the pledge.
 
3.4         Party A and Party B reach the agreement on the pledged property as
follows:
 
3.4.1
The pledged property will be handed over toChina Wai Yuen Henan Co. (hereinafter
referred to as “the Supervisor”), who shall exercise control and supervision
over the pledged property and issue relevant custody voucher. More detailed
information on the pledged property is provided in the Warehouse Receipt
Specific to Pledge of Movables (or List of Pledged Property) in the Supervision
Agreement on Commodity Financing Pledge (No. _____).

 
3.4.2
When Party B provides the pledge, the value of the pledged property agreed upon
by both parties is used for calculating the pledge ratio of the Agreement, but
not used as the valuation basis for the disposal of the pledged property by
Party A, and it does not constitute any restriction on Party A’s exercise of the
right of pledge.

 
3.4.3
Within the duration of the pledge, Party A shall be entitled to alter the market
value of the pledged property according to the market price changes of the
pledged property. If the ratio of the market value of the pledged property to
the total unrepaid financing principal and interest drops down to %, Party B
shall, within five (5) working days after receiving Party A’s written notice,
provide additional pledged property or pay security deposit so that the pledge
ratio will be restored to the pledge ratio at the time of pledging. Otherwise,
Party A is entitled to dispose of the pledged property according to the
provisions of the Agreement and be first compensated with the proceeds from such
disposal; if the pledge ratio drops down to  %, Party A is entitled to directly
dispose of the pledged property and be first compensated with the proceeds from
such disposal.

 
3.5         Party A and Party B reach agreement on the handover and supervision
of the pledged property as follows:
 

--------------------------------------------------------------------------------


 
3.5.1
The handover procedures of the pledged property under the Agreement shall be
specified in theSupervision Agreement on Commodity Financing Pledge signed by
and among Party A, Party B and the Supervisor. Party A and Party B shall jointly
issue a Pledge Notice (or Notice on Type, Price and Minimum Requirement of the
Pledged Property) to the Supervisor and the Supervisor shall issue relevant
custody voucher after confirming its consistency with the physical goods. The
expenses accrued from the warehousing and supervision of the pledged property as
well as the mode of payment shall be specified in the Supervision Agreement on
Commodity Financing Pledge.

 
3.5.2
The Warehouse Receipt Specific to Pledge of Movables (or List of Pledged
Property) of the pledged property under the Agreement will be issued directly to
Party A by the Supervisor. The ownership certificate, invoice and other relevant
materials of the pledged property will be handed over to Party A upon joint
confirmation by Party A and Party B.

 
3.5.3
If Party B performs its debts upon expiry of debt performance term or Party B
liquidates the guaranteed creditor’s rights in advance, Party A shall timely
inform the Supervisor in writing to discharge supervision of pledge. The
Supervisor shall return the pledged property to Party B in accordance with
theSupervision Agreement on Commodity Financing Pledge.

 
3.6         Party A and Party B reach agreement on the custody and deposit of
the pledged property as follows:
 
3.6.1
If Party A may not keep the pledged property under good custody, thus with the
possibility of resulting in loss or damage to the pledged property, Party B may
request Party A to have the pledged property deposited, with expenses to be
borne by Party B.

 
3.6.2
If the pledged property provided by Party B is damaged or devaluated
considerably, to the extent of being sufficient to jeopardize Party A’s rights,
and Party B refuses to provide a corresponding guaranty, Party A shall be
entitled to auction or sell the pledged property to realize all the guaranteed
creditor’s rights under the Agreement with the proceeds from such disposal in
advance, or to have the pledged property deposited with a third party as agreed
upon by both parties, with depositing expenses to be borne by Party B.

 

--------------------------------------------------------------------------------


 
3.7         Party A and Party B reach agreement on the insurance of the pledged
property as follows:
 
3.7.1
Before the pledged property is handed over to the Supervisor and the Warehouse
Receipt Specific to Pledge of Movables (or List of Pledged Property) is issued,
Party B shall process the basic insurance and additional ____ insurance
procedures of the property insurance for the pledged property with relevant
insurance institutions. The term of insurance shall not be shorter than the
expiry date of this Agreement and the amount insured shall not be less than the
principal and its interest under the Agreement.

 
3.7.2
Party B shall expressly write in the insurance policy: when an insured event
occurs, Party A shall be the first beneficiary. The insurance policy shall not
contain any clause which may limit Party A’s rights and interests. The insurance
policy shall be handed over to and kept by Party A. If an insured event occurs
before Party B performs all its obligations under the Agreement, the insurer
shall directly pay the insurance compensation to the account designated by Party
A. If Party B has performed all its obligations under the Agreement, Party A
shall return such insurance policy to Party B.

 
3.7.3
Within the valid term of the Agreement, Party B shall not interrupt or withdraw
insurance for whatever reasons. In case of insurance interruption or withdrawal,
Party A shall be entitled to handle insurance procedures on behalf of Party B,
with any and all expenses arising thereof to be borne by Party B.

 
3.7.4
As for the insurance compensation, Party B agrees that Party A is entitled to
adopt any of the following ways, and Party B shall assist Party A in handling
relevant procedures:

 
A.
Liquidate or prematurely liquidate the principal debt, interest and relevant
expenses under the Agreement;

 
B.
Convert into time deposit, with certificate of deposit to be used for pledge
purpose;

 
C.
With Party A’s consent, use the insurance compensation to repair the pledged
property so as to restore its value;

 

--------------------------------------------------------------------------------


 
D.
Have the insurance compensation deposited with a third party designated by Party
A;

 
E.
After Party B provides a new guaranty meeting Party A’s requirements, Party B
may dispose of the insurance compensation at its own discretion.

 
F.
Others:                     /                            .

 
Article 4   Withdrawal
 
4.1          For withdrawal, Party B must meet the following preconditions, or
else Party A has no obligation to grant any loan:
 
 
A.
Party B has completed the withdrawal application procedures as required by Party
A;

 
 
B.
Party B has completed the guaranty of pledge procedures as required by Party A;

 
 
C.
Party A has acquired the Warehouse Receipt Specific to Pledge of Movables (or
List of Pledged Property) signed and issued by the Supervisor;

 
 
D.
Party B has handed over to Party A the complete legal documents in connection
with the financing, including, but not limited to the ownership certificate,
invoice, the original insurance policy and other relevant materials of the
pledged property;

 
 
E.
Party B hasn’t breached any provision stipulated in the Agreement;

 
 
F.
Others: ___________________/__________________________________.

 
4.2          When applying for withdrawal, Party B must submit a Notice on
Withdrawal to Party A with 3 working days in advance. Once submitted, the Notice
on Withdrawal may not be revoked without Party A’s written consent.
 
4.3          After Party B meets all the preconditions of withdrawal, Party A
pays the loan to the following account opened or specified by Party B in Party
A, which shall be deemed as Party A’s fulfillment of its loan obligation:
 
 
Account Name: Henan Shuncheng Group Coal Coke Co., Ltd

 
 
Account No.:

 

--------------------------------------------------------------------------------


 
 
Bank of Deposit: Anyang Shuiye Branch of Industrial and Commercial Bank of China

 
Article 5   Repayment
 
5.1          Party B shall pay the interest in full amount and on due time as
stipulated in the Agreement, and repay the principal under the Agreement
according to A  as follows:
 
 
A.
One-time repayment upon maturity;

 
 
B.
Repayment of the loan according to the following dates and amounts:

 
[blank]                                          ;
 
[blank]                                          ;
 
[blank]                                          ;
 
  (If necessary, separate sheets may be added.)
 
5.2           Party B shall deposit sufficient money for the payable principal,
interest and other expenses in the account opened in Party A on the banking date
just before the stipulated repayment date and interest settlement date, and
Party B shall authorize Party A to take the initiative to deduct the
corresponding amount on the repayment date and the interest settlement date.
 
5.3           If the money within Party B’s repayment account is insufficient to
pay off the matured principal, interest and other fees, Party A is entitled to
decide on the deduction sequences.
 
5.4           If Party B requests to prepay all or part of the loan, Party B
shall give a written notice to Party A at least 10 banking days in advance.
 
5.5           When prepaying the loan, Party B shall also pay compensation equal
to ___ % of the prepaid amount to Party A, together with the payment of payable
interest and principal on the prepayment date.
 
5.6           When prepaying the loan, Party B shall also pay off the due
principal, interest and all other expenses payable as stipulated in the
Agreement up to the prepayment date. The prepayment of loan shall not be
withdrawn once again.
 
5.7           Party B shall use the same currency with the balance under the
Agreement for repayment or prepayment.
 

--------------------------------------------------------------------------------


 
Article 6   Realization of the Right of Pledge
 
6.1          Party B fails to pay off the matured debt in the performance period
or debt declared maturity ahead of time, then Party A is entitled to enforce the
right of directly and take priority to be repaid with the amount from the
disposal of the pledge;
 
6.2          Party B shall assist Party A to dispose the pledge in accordance
with provisions hereof;
 
6.3          The loan is mature but Party B fails to repay the Principal,
interest and other fees, then Party A is entitled to dispose the pledge
hereunder;
 
6.4          If any circumstance under section 3.4.3 occurs, then Party A is
entitled to dispose the pledge hereunder;
 
6.5          In case any circumstance below occurs, Party A is entitled to
dispose the pledge ahead of time and take priority to be repaid:
 
 
6.5.1
Provided that debt hereunder has occurred partly or wholly but not yet fully
performed, the Agreement is terminated;

 
 
6.5.2
The loan is withdrawn ahead of time in accordance with other circumstances
stipulated hereof without the creditor’s right realized or fully realized.

 
 
6.5.3
If occurrence of any circumstance stipulated in section 8.11, 8.12, Party B
fails to provide additional guaranty.

 
 
6.5.4
Any other circumstances stipulated hereof where Party A may realize the right of
pledge ahead of time.

 
6.6         The right of pledge shall be applicable to the fruits arising from
the pledge and compensation amount, insurance benefit, damages resulting from
the destroy, loss or requisition.
 
Article 7   Party B’s Representations and Warrants
 
Party B makes the following representations and warrants to Party A, which shall
remain in effect throughout the valid term of the Agreement:
 
7.1          Party B has legal qualifications to be the borrower and the civil
legal capacity to execute and perform the Agreement;
 
7.2          All the documents and materials provided by Party B to Party A are
true, accurate, complete and effective in all aspects, without any false record,
misleading statement or gross omission;
 

--------------------------------------------------------------------------------


 
7.3          Party B has obtained all required authorizations or approvals, and
the execution as well as performance of the Agreement will not violate Party B’s
articles of association, related laws and regulations, or any other Agreements
which have been signed or are being performed by Party B;
 
7.4          Party B does not conceal any litigation, arbitration or claim in
which Party B is involved;
 
7.5          Party B makes the following representations and warrants as for the
guaranty of pledge under the Agreement:
 
7.5.1
Party B is the full, valid and lawful owner of the pledged property under the
Agreement and the pledged property is free of disputes over ownership or
management rights.

 
7.5.2
The provision of guaranty of pledge by Party B is of its own accord and all
declarations of intention under the Agreement are true.

 
7.5.3
The pledged property under the Agreement can be pledged without any restriction
in accordance with law;

 
7.5.4
Party B has already made an adequate and reasonable written statement of the
defects of the pledged property under the Agreement;

 
7.5.5
No disposal, including but not limited to mortgage, pledge, donation or
transfer, has been set for the pledged property under the Agreement before the
Agreement is signed.

 
7.5.6
When Party B fails to perform its obligations under the Agreement as agreed,
whether Party A has any other guaranties (including, but not limited to,
guarantee, mortgage, pledge, letter of guarantee, standby L/C, etc) as for the
creditor’s rights under the Agreement, Party A is entitled to directly request
Party B to undertake the guaranty liability within its guaranty scope, and Party
B waives the right of defense in connection therewith.

 

--------------------------------------------------------------------------------


 
Article 8   Party B’s Undertakings
 
Party B hereby undertakes to Party A that:
 
8.1          Party B shall withdraw and use the loan in accordance with the term
and usage set forth in the Agreement, and the loan shall not in whatever forms
flow to the stock market or the futures market, neither shall it be used for
equity investment or any other purposes prohibited or restricted by relevant
laws and regulations;
 
8.2          Party B shall pay off the loan principal, interest and other
payables in accordance with the provisions stipulated in the Agreement;
 
8.3          Party B shall provide financial accounting materials such as the
financial statement, the income statement and the statement of cash flow etc,
and actively coordinate with Party A to check its production, management and
financial conditions;
 
8.4          For any contract, lease, remoulding in stock system, joint venture,
merger, separation, decrease of registered capital, transfer of substantial
assets or creditor’s rights, important external investment, or any other
activities of Party B which may adversely affect Party A’s rights and interests,
Party B shall give Party A 30 days prior notice and obtain Party A’s prior
written consent or make proper arrangement for the realization of Party A’s debt
to the satisfaction of Party A. Otherwise, the implementation of the above
actions is not allowed.
 
8.5          Party B shall inform Party A timely if any of the following
circumstances occurs:
 
 
A.
Any changes in Party B’s articles of association, business scope, registered
capital, legal representative, address and telephone;

 
 
B.
Being out of business, dissolution, liquidation, stopping business for internal
rectification, revocation of business license, being revoked or being applied
for bankruptcy;

 
 
C.
Having been involved in or may be involved in material economic disputes,
litigation or arbitration, or with properties legally confiscated, seized or
controlled;

 
 
D.
Being engaged in suspected gross cases or economic disputes by members of broad
of directors or incumbent senior managers;

 
 
E.
Disputes over the ownership of the pledged property.

 
8.6          Party B shall timely disclose the related party transactions to
Party A;
 
8.7          Party B shall timely sign for the collection notices sent or
delivered in various ways by Party A；
 

--------------------------------------------------------------------------------


 
8.8          Within the valid term of the Agreement, if Party B provides
guaranty in whatever forms to a third party, Party A’s rights and interests
shall not be damaged in any way;
 
8.9          Within the valid term of the Agreement, Party B shall not donate,
transfer or otherwise dispose of the pledged property under the Agreement;
 
8.10        Party B shall assume the relevant expenses under the Agreement,
including, but not limited to, lawyer’s service, identification, inspection,
evaluation, warehousing, supervision, transaction and legal expenses;
 
8.11        If Party B’s behaviors are sufficient to devaluate the pledged
property, Party B shall stop such behaviors. If the pledged property has been
devaluated, Party B is obliged to restore the value of the pledged property, or
to provide a guaranty corresponding to the reduced value.
 
8.12        Within the duration of right of pledge, if the pledged property is
devaluated, damaged or lost due to the behavior of a third party, the
compensation thus obtained shall be deposited into the account designated by
Party A. In the event that Party B fails to provide the new guaranty acceptable
to Party A, Party B agrees that Party A may use such compensation to guarantee
the performance of the right of credit under the Agreement. Meanwhile, the
portion of the pledged property not devaluated is still used as the guaranty for
the creditor’s rights. If Party B provides a new guaranty acceptable to Party A,
Party A shall refund the compensation to Party B.
 
8.13        If Party A’s right of pledge is infringed or likely to be infringed
by any third party, Party B is obliged to forthwith inform Party A and to assist
Party A in being free from such infringement.
 
8.14       After the Agreement becomes effective, if Party A transfers the
principal creditor’s right to any third person in accordance with law, Party B
shall undertake the guaranty responsibility within the original scope of
guaranty of pledge.
 
8.15        After Party B liquidates all its debts under the Agreement, Party B
will not undertake the guaranty responsibility any more. If the liquidation by
Party B is held to be invalid by the judicial body, Party B shall continue to
undertake the guaranty responsibility within the original scope of guaranty of
pledge.
 
8.16        Without Party A’s written consent, Party B shall not transfer all or
part of its rights or obligations under the Agreement.
 

--------------------------------------------------------------------------------


 
Article 9   Party A’s Undertakings
 
Party A makes the following Undertakings to Party B:
 
9.1          Party A will grant the loan to Party B in accordance with the
provisions of the Agreement;
 
9.2          Party A shall keep confidential the materials and information on
Party B’s debts, finance, production and operations etc. provided by Party B,
unless otherwise agreed upon by the Agreement or stipulated by laws and
regulations.
 
9.3          Party A is obliged to keep the pledged property in good custody.
The agreement on the custody of the pledged property is specified in the
“Supervision Agreement on Commodity Financing Pledge” signed by and among Party
A, Party B and the Supervisor.
 
9.4          Within the valid term of the Agreement, if Party A transfers the
principal creditor’s rights legally, it shall inform Party B in time.
 
9.5          After the proceeds from disposal of the pledged property under the
Agreement are used to repay all the debts within the scope of guaranty of pledge
under the Agreement, the remaining portion, if any, shall be refunded to Party
B.
 
Article 10   Breach of the Agreement
 
10.1       Party B shall be deemed as breach of the Agreement under any of the
following circumstances:
 
 
A.
Party B fails to repay principal, interest or any other payables under the
Agreement, fails to use the loan for the stipulated purpose, fails to perform
any other obligations under the Agreement, or violates any presentation,
warranty or promise made under the Agreement;

 
 
B.
The guaranty under the Agreement undergoes changes to the disadvantage of Party
A’s creditor’s rights, and Party B fails to provide other pledges accepted by
Party A;

 
 
C.
Party B fails to pay off any of other matured debts (including declared maturity
ahead of time), or non-performance or violation of the obligations under other
Agreements have affected or may affect the performance of its obligations under
the Agreement;

 

--------------------------------------------------------------------------------


 
 
D.
Party B encounters serious business difficulties, which have adversely affected
or may adversely affect the performance of its obligations under the Agreement;

 
 
E.
Party B’s assets are legally confiscated, seized or enforced compulsorily, which
has affected or may affect the performance of its obligations under the
Agreement;

 
 
F.
Party B is involved in or may be involved in any significant economic dispute,
litigation or arbitration, which has affected or may affect the performance of
its obligations under the Agreement;

 
 
G.
Party B is legally put on file for investigation or adopted coercive measures
upon by judicial authorities, or administrative law enforcement organs and
administration authorities such as industrial and commerce departments and tax
bureaus etc, which has affected or may affect the performance of its obligations
under the Agreement;

 
 
H.
Unusual changes take place in Party B’s main individual investors or main
managers, or they are legally investigated or their personal freedom is
restricted for illegal or criminal activities, which have affected or may affect
Party B’s performance of its obligations under the Agreement;

 
 
I.
Party B is out of business, dissolved, liquidated, stopped business for
rectification, revoked of business license, revoked or applied for bankruptcy;

 
 
J.
Party B makes untrue representation or statements in Article 7 of the Agreement;

 
 
K.
The Agreement becomes invalid due to Party B’s fault;

 
 
L.
Any other circumstances which may adversely affect Party A’s rights and
interests under the Agreement.

 
10.2           If Party B breaches the Agreement, Party A is entitled to require
Party B to rectify the breach within a specified time limit if necessary; or,
Party A is entitled to adopt any of the following measures:
 
 
A.
Stop granting the loan to Party B, and cancel all or part of the amount not
withdrawn yet;

 

--------------------------------------------------------------------------------


 
 
B.
Declare that all or part of the loan under the Agreement shall become due
immediately and require Party B to repay immediately;

 
 
C.
Directly dispose of the pledged property under the Agreement, and use the amount
thus obtained to first liquidate the creditor’s rights as stipulated in the
Agreement;

 
 
D.
Require Party B to compensate Party A for Party A’s direct loss caused by Party
B’s breach of Agreement, including, but not limited to, the expenses on the
realization of the creditor’s rights such as attorney fees and legal expenses
etc.

 
 
E.
Other measures as stipulated in laws and regulations or agreed upon in the
Agreement.

 
10.3           If Party B fails to repay the matured loan (including declared
maturity ahead of time) in accordance with the stipulated time herein, Party A
is entitled to charge a default interest for the overdue loan from the overdue
date, which is calculated by rising / % on the basis of the interest rate
specified in this Agreement. For the interests not paid in due time, the default
interest rate herein shall be adopted to calculate the compound interest.
 
10.4           If Party B fails to comply with the usage of the loan stipulated
herein, Party A is entitled to charge a default interest for the amount in
default from the breach date, which is calculated by rising ___ % on the basis
of the interest rate specified in the Agreement. For the interests not paid in
due time within the misappropriation period, the default interest rate herein
shall be adopted to calculate the compound interest.
 
10.5           In case that the circumstances listed in Article 10.3 and Article
10.4 happen to Party B concurrently, instead of simultaneous application, the
higher default interest shall be applied.
 
10.6           If Party B fails to repay the matured principal, interest,
default interest or other payables (including declared maturity ahead of time)
in accordance with the stipulated time herein, Party A is entitled to deduct the
corresponding amount from all the domestic currency accounts and foreign
currency accounts of Party B which are opened in Party A or other branches or
sub-branches of Industrial and Commercial Bank of China. If any currency of
deduction is different from that under the Agreement, it shall be converted in
accordance with Party A’s applicable sales exchange rate at the date of
deduction. Party B shall assume the interest and other expenses accrued within
the period from the date of deduction to the date of liquidation (the date when
Party A converts the deducted amount to the currency of the loan and actually
liquidates Party B’s debt in accordance with the state administrative policies
on foreign exchanges), as well as any balance arising from the exchange rate
fluctuation during this period.
 

--------------------------------------------------------------------------------


 
Article 11   Effectiveness, Alteration, Dissolution and Termination
 
11.1           The Agreement is formed on the date when it is signed by legal
representative or authorized representative of each party and stamped by both
parties’ company seal; and the Agreement shall take effective on the date that
the pledge property is delivered to the Supervisor and the Supervisor issues
related acceptance certificate.
 
11.2           Any alteration or amendment to the Agreement shall be made in
written form through negotiation of two parties. The alternation clauses or
agreements shall be deemed as an integral part of the Agreement, which shall
have the same legal effect. Excluding the altered or amended part, the remaining
part remains in effect and the altered or amended part shall be applicable until
the alteration and amendment take effects.
 
11.3           After Party B fulfills all its obligations under the Agreement,
Party A shall inform the supervisor to release the pledge.
 
11.4           The alteration or dissolution of the Agreement shall not affect
the rights of parties to claim for damages. The dissolution of the Agreement
shall not affect the validity of the dispute settlement clause.
 
Article 12   Dispute Settlement
 
12.1           The formation, validity, construction, performance and dispute
settlement shall be governed by law of the People’s Republic of China. Any
dispute or controversy arising out of or in connection with the Agreement shall
be settled through negotiation. In case no settlement can be reached, the
dispute or controversy shall then be settled according to Item B of the
following:
 
A. Arbitration, which shall be conducted in_______/_____ (the full name of the
arbitration committee) in ______/_____ (the place of arbitration) according to
the commission’s arbitration rules in effect; the arbitration award rendered
shall be final and binding upon both parties.
 
B.  Litigation, which is governed by the people's court at Party A’s place of
domicile.
 

--------------------------------------------------------------------------------


 
Article 13   Miscellaneous
 
13.1           No failure on the part of Party A to exercise, partial exercise
of or delay in exercising any right under the Agreement shall constitute as a
waiver or change thereof or of any other rights or preclude its further exercise
thereof or of any other rights.
 
13.2           The invalidity or unenforceability of any provision of the
Agreement shall not in any way affect the validity or enforceability of the
remaining provisions or the validity of the whole Agreement.
 
13.3           The terms “Related Parties”, “Related Parties Relationship”
“Related Party Transactions”, “Main Individual Investors” and “Key Managers”
referred to in the Agreement shall be constructed to have the same meaning with
those in Accounting Standards for Business Enterprises - Disclosure of Related
Party Relationships and Transactions and its subsequent amendments.
 
13.4            This Agreement is executed in duplicate, and each party holds
one which has the same legal effect.
 
Article 14   Other Terms
 
14.1           Where Party B causes liability accidents by violation of relevant
laws and regulations, regulatory rules or industrial standards in the fields of
food safety, production security and environment protection etc, which have
materially affected or may materially affect the performance of its obligations
under the Agreement, Party B shall notify Party A in a timely manner; Party A,
based on the effects to what degree that the above circumstances may impose on
Party B’s credit status and performance capability, adopts one or more remedies
below: cease to release loan in progress; declare loan mature ahead of time,
recover part or the entire loan ahead of time; terminate this Agreement; other
necessary remedies as considered by Party A..
 
14.2           other
 
14.2.1
The loan under the Agreement may not be used for equity investment in the stock
market or the futures market etc or for any other purposes.

 
14.2.2   _______/_______
 
Article 15   Appendices
 
15.1           The appendices hereto are an integral part of the Agreement,
which shall have the same legal effect.
 
15.2           The appendices hereto include:
_____________/______________________.
 

--------------------------------------------------------------------------------


 
15.3           Party A: (Seal) Industrial and Commercial Bank of China
 
Officer (Authorized Representative):  /s/ Xiaohua Liu
 
Party B: (Seal)
 
Legal Representative (Authorized Representative): (Signature or Stamp)
 
[company seal and stamp]
            Date of Agreement: /
 

--------------------------------------------------------------------------------


 